Order of the Supreme Court, Kings County, dated October 31, 1966, reversed insofar as appealed from, without costs, and defendant’s motion for an extension of time to serve a demand for change of venue granted. Defendant’s time to serve the demand is extended until 10 days after entry of the order hereon. Defendant neglected to serve its demand for a change of venue, on the ground that venue was not laid in the proper county, with or before service of its answer, pursuant to CPLR 511 (siibd. [a]). Four days after service of its answer defendant moved, pursuant to CPLR 2004, for an extension of time to serve the demand. In our opinion, CPLR 2004, which provides that “the court may extend the time fixed by any statute, rule or order for doing any act”, empowers the court to grant the relief requested herein. Since defendant made its motion promptly and. no prejudice to plaintiffs has been shown by the delay, the extension of time ¡should have been granted in the proper exercise of discretion. Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, J J., concur.